             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ALONZO HAMPTON                                               PLAINTIFF
ADC #137559

v.                      No. 5:17-cv-149-DPM

KEONTIS WALKER                                              DEFENDANT

                               ORDER
     1. The Court withdraws the reference.
     2. Motion to dismiss, NQ 55, granted. Hampton's claims against
Walker will be dismissed with prejudice. The 24 February 2020 trial is
cancelled.
     3. The Court needs a clarification before entering judgment:
Hampton's claims against Gooley and Waddle were previously
dismissed without prejudice. NQ 9. Does the parties' request to dismiss
this case with prejudice extend to those claims, or just to Hampton's
claims against Walker? Joint report due by 19 February 2020.
     So Ordered.


                                    ~sA.c#~
                                D.P. Marshall Jr.
                                United States District Judge

                                   I')_   HMVMy ;?o;;...o
                                                 I
